    18-10122-jlg      Doc 166      Filed 08/29/19      Entered 08/29/19 16:53:41            Main Document
                                                      Pg 1 of 2
                                                                                        Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Member
Moving Forward. Staying Ahead.®                                                                 p: 516.826.6500 x218
                                                                                              jsm@lhmlawfirm.com

                                                              August 29, 2019

    Via ECF & E-Mail (Garrity.chambers@nysb.uscourts.gov)
    Honorable James L. Garrity, Jr.
    United States Bankruptcy Court
    Southern District of New York
    One Bowling Green
    New York, New York 10004-1408

                     Re:     Penny Ann Bradley
                             Chapter 11
                             Case No. 18-10122 (JLG)

    Dear Judge Garrity:

           This firm is special counsel to Penny Ann Bradley (the “Debtor”). This letter is in
    response to the letter filed today by Jacob Frumkin, Esq. counsel to Atlas Union Corp. (“Atlas”)
    regarding an alleged discovery dispute [Dkt No. 164] (the “Frumkin Letter”).

            As an initial matter, Mr. Frumkin and his firm know that I am on vacation this week and
    that I am unavailable. My firm has extended Mr. Frumkin and his firm, as well as to counsel to
    NSM 82 LLC (“NSM”), a related party, every requested courtesy, including requests for
    extensions and adjournments. The last such request was premised on Nolan Shanahan being on
    vacation. In consideration thereof, the Debtor granted Atlas’ request. Nonetheless, Atlas and
    NSM’s counsel have refused all such requests when made by the Debtor in an effort to try to
    obtain an upper hand when counsel is unavailable.

            The Court should also be aware that while I am on vacation, I have been actively
    negotiating the terms of a settlement with Atlas, through counsel, which will resolve all
    outstanding disputes. In fact, a term sheet has been circulated and I have received revisions from
    Atlas. Yesterday, I had my office start to draft a stipulation with respect to such settlement.

             The request made in the Frumkin Letter is also legally improper. Atlas has never sent a
    request pursuant to Federal Rule 37 requested to confer in good faith on this discovery issue and
    has failed to, at any time, identify specifically what requests are outstanding. Conferring, in good
    faith, is an obligatory precondition to seeking Court intervention with respect to a discovery
    dispute, which precondition has not been satisfied here.

           Finally, and most importantly, the Debtor, Atlas, and NSM are all currently parties to
    contested matters, specifically NSM’s Motion to Appoint a Trustee [Dkt. No. 131] and the
    Debtor’s Motion to Estimate Atlas’ Claim [Dkt. No. 135] (together, the “Contested Matters”).
    Accordingly, because a “contested matter [has been] commenced, discovery should be pursued
    under the Federal Rules of Civil Procedure and not Rule 2004.” In re Brown, No. 18-10617-JLG,
    2018 Bankr. LEXIS 3138, at *13 (Bankr. S.D.N.Y. Oct. 11, 2018) (Garrity, B.J.) (quoting In re
    Enron Corp., 281 B.R. 836, 841 (Bankr. S.D.N.Y. 2002)). Therefore, if Atlas requires additional




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
18-10122-jlg       Doc 166       Filed 08/29/19      Entered 08/29/19 16:53:41           Main Document
                                                    Pg 2 of 2
LAMONICA HERBST & MANISCALCO, LLP

Honorable James L. Garrity, Jr.
August 29, 2019
Page 2

documents from the Debtor, Atlas should serve a subpoena in connection with the Contested
Matters.

        While the Debtor submits that a conference with respect to discovery is unnecessary here,
if the Court is inclined to schedule a conference call, I respectfully request that such call be held
next week when I return from vacation. The Debtor submits that there is no emergency to Atlas’
request and that it does not need to be resolved on the Thursday or Friday before Labor Day
Weekend.

          Thank you for your consideration.

                                                            Respectfully submitted,
                                                            Joseph S. Maniscalco, Esq.
                                                            Joseph S. Maniscalco

cc:       Nolan E. Shanahan, Esq.
          Jacob S. Frumkin, Esq.
          Daniel S. Alter, Esq.
          Serene K. Nakano, Esq.
          Kenneth Baum, Esq.




      3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
